DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/722,499 is responsive to communications filed on 02/11/2022, in reply to the Final Rejection of 09/15/2021. Currently, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to claim 1, the Applicant submitted arguments during the Applicant-Initiated Examiner Interview which took place on 2/10/2022. Applicant submitted that the instant application uses two separate rolling shutter modes that operate using a physical rolling shutter component, which is distinct from the teachings of Ollila, which has one rolling shutter mode, and a second mode that implements a global shutter technique which operates in a matter different than the second rolling shutter operation mode as claimed, and as such, Ollila does not teach or suggest switching between two rolling shutter operation modes in which the lines of a frame are exposed and read out separately. The Examiner respectfully agrees. Applicant’s arguments, see the remarks in the Office Action Appendix, filed 02/15/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

In regard to claims 9 and 18, the arguments and amendments relating to these independent claims are similar to those presented with regard to claim 1. As such, since the arguments and amendments relating to claim 1 have been found to be sufficient to overcome the claims rejection, these claims are also in condition for allowance for similar reasons. As such, the rejections of these claims have been withdrawn.

In regard to claims 2-8, 10-17, and 19-20, these claims are either directly or indirectly dependent upon the independent claims 1, 9, or 18, respectively. As such, these claims are in condition for 

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to a rolling shutter image sensor which controls the timing of exposure to infrared light in a manner by switching between two modes, in which the first is a rolling shutter operation consisting of a sequence of frames comprising: a frame in which each pixel line is exposed to IR light; a frame which is partially exposed to the IR light; and a frame in which no pixel line is exposed to the IR light; and a second rolling shutter operation mode in which alternating video frames of the sequence comprise one of: a frame in which each pixel line is exposed to the IR light; and a frame in which no pixel line is exposed to the IR light.

The closest prior art of reference, Ollila (U.S. Publication No. 2017/0364736), discloses a rolling shutter module configured to implement a global shutter system, and comprising two modes, one which implements a rolling shutter mode, and one implementing a global shutter mode. However, Ollila does not teach or suggest two different rolling shutter modes with different frame timings, or switching between two operation modes during processing. 

The next closest prior art of reference, Oshima et al. (U.S. Publication No. 2014/0207517), discloses a device that switches between a global shutter and a rolling shutter mode, and as such, teaches the ability to switch between two shutter modes. However, Oshima does not teach or suggest two separate rolling shutter modes with different frame timings. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488